TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00023-CR



                                Erica Allen Cook, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2011-056, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Erica Allen Cook has filed a motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: June 27, 2013

Do Not Publish